DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Application 17/153927, “USE OF AN ANODE CATALYST LAYER”, is a continuation of application 15/874000 (now USP 10,938,038), which is a continuation of application 14/765699 (now USP 9,947,939), which is the national stage entry of a PCT application filed on 1/29/14 and claims priority from a foreign application filed on 2/5/13. 
This Office Action on the merits is in response to communication filed on 3/31/21.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3 and 6-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Gu (US 2006/0172179), AAPA (Applicant Admitted Prior Art; citations taken from paragraphs [0002-0010] of US 2021/0143443) and Kawamura (US 2010/0234210). 
Regarding claims 1-3 and 6-7, Gu teaches a method of operating a fuel cell comprising an anode, a cathode and a polymer electrolyte membrane disposed between the anode and the cathode (Figure 1; paragraphs [0002, 0111]), wherein said method comprises feeding the anode with a hydrogen gas stream (paragraphs [0004, 0008]), and wherein the anode comprises an anode catalyst layer (see Figure 1) comprising a carbon monoxide tolerant catalyst material (“platinum and its alloys”, paragraph [0004]; “Pt alloys… [comprising] noble metals such as Pd, Rh…”, paragraph [0009]; “platinum… vanadium”, paragraphs [0040, 0090]), wherein the catalyst material comprises: 
(i) a binary alloy of PtX, wherein X is selected from various metals (paragraphs [0009, 0090]), and wherein the atomic percentage of platinum in the alloy is from 45 to 80 atomic % and the atomic percentage of X in the alloy is from 20 to 55 atomic % (paragraph [0040] teaches 50% platinum); and 
(ii) a support material on which the PtX alloy is dispersed (“supported on carbon particles”, paragraph [0010]; “supported on nanostructured materials", paragraph [0014]); wherein the total loading of platinum in the anode catalyst layer is from 0.01 to 0.2 mgPt/cm2 (“0.05 mg Pt/cm2”, paragraph [0082]).
Gu further teaches that compared to conventional fuel cells, a fuel cell with nanotube supported platinum can give adequate performance with lower loading, i.e. 0.05 mg Pt/cm2, (Figure 22, paragraph [0082]).

Gu further teaches that carbon monoxide may be present at the anode (paragraph [0008]), but does not explicitly state that the source of the carbon monoxide may be 0.2 to 2 ppm carbon monoxide present as an impurity in the hydrogen stream.
In the fuel cell art, AAPA teaches that conventional fuel streams may include carbon monoxide impurity at levels in the 0.2 to 2 ppm range (e.g. “The data produced shows that although the carbon monoxide levels in the hydrogen fuels were clearly low, nevertheless levels of up to 1 ppm were measurable”, paragraph [0010], page 4 of as-filed specification).
Thus, a skilled artisan would have found it obvious to use a hydrogen fuel source containing carbon monoxide at a concentration within the 0.2 to 2 ppm range, as was standard at the time of invention.  It is noted that “0.2 to 2 ppm” expresses a range, with values “0.2 ppm” and “up to 1 ppm”, which are taught by AAPA to be conventional, lying within the claimed range.

Claim 1 further requires that the fuel cell produces stable voltages when the anode is fed an impure catalyst stream comprising 2 ppm of carbon monoxide.  It is noted that this limitation is a passive limitation which describes a behavior of the fuel cell, but does not require any additional process steps for the claimed method or set forth any additional structure for the fuel cell.
Gu is silent as to the performance of the fuel cell upon exposure to 2 ppm carbon monoxide.  However, as described in MPEP 2112.01 I, when the structure recited in the reference is substantially identical to that of the claims, the claimed properties or functions are presumed to be inherent.  In this case, since Gu (or at least Gu in view of Kawamura as described below) teaches the same or similar structural features for the fuel cell, the same behavior would be expected upon exposure to the impure fuel stream comprising 2 ppm of carbon monoxide, absent evidence in the record tending to prove otherwise.  The prior art is not required to recognize a desirable behavior which is a natural consequence of the structure taught by the prior art (MPEP 2112 II).  Accordingly, the requirement of stability at 2 ppm CO does not render the claimed invention nonobvious over the cited art.

Gu generally teaches that the catalyst may be a rhodium comprising platinum alloy, and separately teaches embodiments of binary alloy platinum catalysts comprising various secondary metals (paragraph [0009]), but does not specifically teach a binary platinum-rhodium catalyst.
In the fuel cell art, Kawamura teaches that platinum-rhodium catalysts (paragraphs [0021, 0025, 0069]) may exhibit improved durability and desirable catalytic activity (paragraphs [0020-0021, 0069]).  
It would have been obvious to a person having ordinary skill in the art at the time of invention to alloy platinum with rhodium in to improve the durability and/or catalytic activity of the platinum catalyst as taught by Kawamura under a teaching-suggestion-motivation rationale of obviousness.  Additionally, the selection of rhodium as the alloying element to be combined with platinum is found to be prima facie obvious under other exemplary rationales for obviousness set forth in MPEP 2141 III including at least the “obvious to try” and “simple substitution of one known element for another” rationales.

As to the claim 2 requirement that the atomic percentage of platinum is 50 to 75%, while the atomic percentage of rhodium is 25 to 50%, and the claim 3 requirement that the amount of platinum in the supported catalyst is 10 to 50 wt % of the total weight of the binary alloy plus support, Kawamura does not explicitly teach the same relative concentration ranges as most preferred.  However, it has been held that a prima facie case of obviousness exists for instances where the range suggested by the prior art overlaps the claimed range and for the optimization of known result-effective variables (MPEP 2144.05).  
In this case, Kawamura does teach relative range of platinum to rhodium which overlaps the claimed range (paragraphs [0021, 0025], e.g. both the claimed invention and Kawamura teach ranges which include a 50:50 split of platinum to rhodium, and platinum being ~1/3 of the total weight of the alloy plus support.  Additionally, Kawamura ties the relative ratio to performance at paragraph [0021] making the relative amounts of the constituents a result-effective variable obvious to optimize in accordance with MPEP 2144.05.  Additionally, although Kawamura doesn’t teach a specific embodiment for the platinum-rhodium catalyst, Kawamura teaches that the rhodium behavior is similar to alternative iridium embodiments (paragraph [0069]) and further expressly teaches specific platinum iridium embodiments lying within the claimed range (see Table 1).  Accordingly, the claimed atomic percent ranges recited in at least claims 1 and 2 and the platinum to total weight range of at least claim 3 are found to be prima facie obvious in view of Kawamura.


Claims 4-5 and 8-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Gu (US 2006/0172179), AAPA (Applicant Admitted Prior Art; citations taken from paragraphs [0002-0010] of US 2021/0143443), Kawamura (US 2010/0234210) and Thompsett (WO 2012/080726 [published 6/21/2012] citations taken from US 2013/0330651).
Regarding claims 4-5 and 8-11, Gu and AAPA remain as applied to claims 1, 2 or 3. Gu does not expressly teach the anode including an oxygen reduction catalyst as a second catalyst.
In the fuel cell art, Thompsett teaches adding a second catalyst composition [an oxygen evolution catalyst] to the anode for the benefit of electrolyzing water, thereby providing a more stable fuel cell (paragraphs [0010, 0014, 0052]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to include an oxygen evolution catalyst in the anode for the benefit of protecting the fuel cell as taught by Thompsett.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,938,038 (hereinafter ‘038). 
Regarding independent claim 1 and dependent claims 2-11, although the claims at issue are not identical, they are not patentably distinct from each other because the claims differ only in that ‘038 requires feeding the anode with an impure hydrogen stream comprising carbon monoxide in an amount of between 2 ppm to 5 ppm, compared to the presently claimed 0.2 ppm, and that the stable voltage is present at 5 ppm, compared to the presently claimed 2 ppm.  
However, as described in MPEP 2144.05, a prima facie case of obviousness exists when the range taught by the prior art overlaps the claimed range. In this case, the CO ppm feeding range of ‘038 overlaps the presently claimed feeding range at at least 2 ppm, rendering the present invention obvious over the ‘038 patent.  Moreover, the invention of the ‘038 patent is claimed to be stable up to 5 ppm CO; therefore, the invention of the ‘038 patent is presumed to be stable up to 2 ppm CO, so as to satisfy the presently claimed feature.  Accordingly, the presently claimed invention is found to be unpatentable over the ‘038 patent.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723